Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Robert F. Tzeng, M.D., )
) Date: September 27, 2007

Petitioner, )
)

“Vv. ) Docket No. C-07-324

) Decision No. CR1665
Centers for Medicare & Medicaid )
Services. )
a )

DECISION

l affirm the determination of the Medicare Part B Hearing Officer (Hearing Officer) to
uphold the revocation by the Medicare Part B Carrier, National Heritage Insurance
Company (NHIC or Medicare Carrier) of Petitioner’s Medicare provider identification
number (PIN) effective February 17, 2007. I find the Hearing Officer correctly
determined that Petitioner was convicted within the past 10 years of a felony that the
Centers for Medicare & Medicaid Services (CMS) has determined to be detrimental to the
best interests of the Medicare program.

I. Applicable Law and Regulations

Section 1842(h)(8) of the Social Security Act (Act), grants the Secretary of the
Department of Health and Human Services (Secretary), discretion to “refuse to enter into
an agreement... or... terminate or refuse to renew such agreement” with a physician or
supplier that “has been convicted of a felony under Federal or State law for an offense
which the Secretary determines is detrimental to the best interests of the program or
program beneficiaries.”
2

Section 1866(b)(2)(D) of the Act provides that upon reasonable notice to a provider, the
Secretary may, at his discretion, terminate a provider’s agreement after it has been
“ascertained that the provider has been convicted of a felony under Federal or State law
for an offense which the Secretary determines is detrimental to the best interests of the
program or program beneficiaries.”

CMS may revoke the Medicare billing privileges of a provider or supplier who has,
within the past 10 years preceding enrollment or revalidation of enrollment, been
convicted of a felony that CMS has determined to be detrimental to the best interests of
the Medicare program and its beneficiaries. 42 C.F.R. §§ 424.535(a) and 424.535(a)(3).

CMS has determined that a felony conviction for income tax evasion is detrimental to the
est interests of the Medicare program and its beneficiaries. 42 C.F.R. § 424.535

(a)(3)@B).

Section 1866(j)(2) of the Act, 42 U.S.C § 1395cc(j)(2), gives providers and suppliers the
right to appeal certain determinations involving enrollment, including the revocation of
illing privileges, using the procedures that apply under section 1866(h)(1)(A) of the Act.
These procedures are set out at 42 C.F.R. Part 498, et. seq., and provide for hearings by
Administrative Law Judges (ALJs) and review of ALJ decisions by the Departmental
Appeals Board (Board).

n provider appeals under 42 C.F.R. Part 498, the Board has determined that CMS must
make a prima facie case that an entity has failed to comply substantially with federal
requirements. See MediSource Corporation, DAB No. 2011 (2006). “Prima facie”
means that the evidence is “[s]ufficient to establish a fact or raise a presumption unless
disproved or rebutted.” Rosalyn L. Olian, DAB CR1472, at 2 (2006), quoting Black’s
Law Dictionary 1228 (8th ed. 2004); see also Hillman Rehabilitation Center, DAB No.
1611, at 8 (1997), aff'd, Hillman Rehabilitation Ctr. v. U.S. Dep’t. of Health and Human
Services, No. 98-3789 (GEB) (D.N.J. May 13, 1999). To prevail, the entity must
overcome CMS’s showing by a preponderance of the evidence. Batavia Nursing and
Convalescent Center, DAB No. 1904 (2004), aff'd, Batavia Nursing and Convalescent
Center v. Thompson, 129 Fed. Appx.187 (6th Cir. 2005); Emerald Oaks, DAB No. 1800
(2001); Cross Creek Health Care Center, DAB No. 1665 (1998).

If. Summary Judgment

On May 21, 2007, CMS submitted a motion for summary judgment and brief (CMS Br.)
accompanied by three exhibits, identified as CMS Exs. 1-3. I received CMS’s exhibits
into evidence without objection. Petitioner submitted a response brief (P. Br.)
3

accompanied by one exhibit, identified as P. Ex. 1, on June 21, 2007. I received this
exhibit into evidence without objection. CMS submitted a reply brief (CMS Reply), on
July 5, 2007.

Summary judgment is generally appropriate when the record reveals that no genuine
dispute exists as to any material fact and the undisputed facts clearly demonstrate that one
party is entitled to judgment as a matter of law. Residence at Kensington Place, DAB
No. 1963 (2005); White Lake Family Medicine, P.C., DAB No. 1951 (2004). Here, the
parties do not disagree concerning the material facts of the case. Their disagreement lies
in the application of the law to the facts. A dispute between the parties over the correct
conclusion to be drawn from undisputed facts is not an impediment to the entry of
summary judgment, and in truth may be understood as the precise procedural context in
which summary disposition is most appropriate. In fact, during a prehearing conference
held on April 19, 2007, the parties agreed that an in-person hearing was not necessary,
and that a decision may be issued based on the written submissions of the parties.

II. Undisputed Material Facts

1. Petitioner was convicted in United States District Court for the Central District of
California on February 4, 1998, of one count of a violation of 26 U.S.C. § 7201, income
tax evasion, a felony.

2. By letter dated January 18, 2007, Petitioner was notified by the NHIC that, based on
his felony conviction, his Medicare Provider Identification Number (PIN) would be
revoked effective February 17, 2007.

3. On January 21, 2007, Petitioner timely requested an on-the-record reconsideration of
the revocation.

4. The Hearing Officer upheld the revocation and issued a decision on March 9, 2007.

5. On March 20, 2007, Petitioner timely filed a request for a hearing before an ALJ of the
Civil Remedies Division, Departmental Appeals Board.

6. Petitioner is a medical doctor licensed to practice medicine in the State of California,
and was a physician with Medicare billing privileges pursuant to PIN A39498.
IV. Issues

A. Whether there is a basis for the Medicare Carrier’s revocation of Petitioner’s
PIN, and

B. Whether CMS’s regulation that allows for the revocation of Medicare billing
privileges of a provider or supplier who has, within the past 10 years, been
convicted of a felony that CMS has determined to be detrimental to the best
interests of the Medicare program and its beneficiaries, may be applied to
Petitioner.

V. Findings of Fact, Conclusions of Law, and Discussion
A. The Carrier had a basis for the revocation of Petitioner’s PIN.

Section 1842(h)(8) of the Act provides that “[t]he Secretary may refuse to enter into an
agreement with a physician or supplier . . . or may terminate or refuse to renew such
agreement” with a physician or supplier that “has been convicted of a felony under
Federal or State law for an offense which the Secretary determines is detrimental to the
best interests of the program or program beneficiaries.” Pursuant to this statutory
provision, the Secretary promulgated new regulations, effective June 20, 2006, which
revised the Medicare provider and supplier enrollment requirements that affected all
providers that billed the Medicare program and desired to maintain Medicare billing
privileges. Requirements for Providers and Suppliers To Establish and Maintain
Medicare Enrollment, 71 Fed. Reg. 20,754 (April 21, 2006). These new rules
consolidated various Medicare regulations that were dispersed throughout the Code of
Federal Regulations and grouped them in a new Subpart, Subpart P, 42 C.F.R. § 424.500,
et. seq. The purpose of the new regulatory amendments is to ensure that all Medicare
providers and suppliers are qualified to provide healthcare services and to prevent
unqualified, fraudulent, or excluded providers from providing Medicare covered items
and services. Thus, all providers and suppliers, including those enrolled in the Medicare
program at the time of the effective date of the amendments, were required to either
complete and submit an enrollment application or revalidate their existing enrollment
information. See 42 C.F.R. § 424.500.

42 C.F.R. §§ 424.535(a) and 424.535(a)(3) provide that CMS may revoke the Medicare
billing privileges of a provider or supplier who has, within the 10 years preceding
enrollment or revalidation of enrollment, been convicted of a felony that CMS has
determined to be detrimental to the best interests of the Medicare program and its
beneficiaries.
5

CMS has determined that a felony conviction for income tax evasion is detrimental to the
est interests of the Medicare program and its beneficiaries. 42 C.F.R. § 424.535

(a)(3)@B).

Petitioner was convicted of an income tax evasion felony in United States District Court
for the Central District of California on February 4, 1998.

By letter dated January 18, 2007, and pursuant to the regulatory amendments that became
effective June 20, 2006, Petitioner was notified by the Medicare Carrier that his PIN
would be revoked effective February 17, 2007.

find that the Medicare Carrier had a basis for the revocation of Petitioner’s PIN.

B. CMS’s regulation that allows for the revocation of Medicare billing
privileges of a provider or supplier who has, within the past 10 years, been
convicted of a felony that CMS has determined to be detrimental to the best
interests of the Medicare program and its beneficiaries, may be applied to
Petitioner.

Petitioner contends that the revocation of his Medicare billing privileges based on a 1998
felony conviction constitutes an impermissible retroactive application of the regulation.
P. Br. at 3-7. Specifically, he argues that a provision is found to be retroactive when it

“ “takes away or impairs vested rights acquired under existing laws, or creates a new
obligation, imposes a new duty, or attaches a new disability, in respect to transactions or
considerations already past....’” P. Br. at 4 (quoting INS v. St. Cyr, 533 U.S. 289, 321
(2001)) (citations omitted); Kankamalage v. INS, 335 F.3d 858, 862 (9" Cir. 2003)
(emphasis added). Petitioner adds that “the decision as to whether a retroactive effect
exists should be informed by familiar considerations of fair notice, reasonable reliance,
and settled expectations.” P. Br. at 4-5 (citing Landgraf v. USI Film Products, 511 U.S.
244, 270 (1994); St. Cyr at 321.)

Whereas CMS argues that Petitioner’s challenge goes to the validity of the regulation
(CMS Br. at 5), Petitioner maintains that its challenge is not to the validity of the
regulation, but rather to the application of the regulation to his conviction. P. Br. at 3 n.1.
Of course, the reason why the Medicare Carrier applied the regulation to Petitioner is
because he was convicted of a felony within the past 10 years preceding enrollment or
revalidation of enrollment, a felony that CMS has determined to be detrimental to the best
interests of the Medicare program and its beneficiaries, i.e., income tax evasion.
Consequently, the language content of the regulation is essential to Petitioner’s argument.
6

In order for me to conclude that the regulation should not apply to Petitioner, I would
have to find that CMS exceeded its delegated legislative authority to promulgate
regulations. That is something that is beyond the scope of the matters upon which I am
empowered to rule.

Notwithstanding the above, Petitioner’s retroactivity argument is misplaced.

Although Petitioner concedes that statutory authority to terminate a provider agreement
had existed for some time prior to the promulgation of the regulation here under
consideration,’ he contends that no regulation or statute had previously established that
income tax evasion should be included in the list of felonies that could result in the loss of
billing privileges. Thus, Petitioner, citing the retroactivity analysis of Landgraf, posits
that the test to determine whether or not a statute or regulation has an impermissible
retroactive effect rests on two considerations. First, it must be determined whether or not
a statute or regulation clearly expresses that it is to be applied retroactively. Secondly,
argues Petitioner, it must be determined whether the statute or regulation in question
““attaches new legal consequences to events completed before its enactment.’” P. Br. at 4
(quoting Landgraf at 270).

The regulation at 42 C.F.R. § 424.535(a)(3)(i)(B) implements the statutory provision at
section 1842(h)(8) of the Act. Section 1842(h)(8) of the Act was enacted as part of the
Balanced Budget Act of 1997, which predates Petitioner’s 1998 felony conviction.
Section 1842(h)(8) of the Act grants the Secretary discretion to refuse to enter into an
agreement, or to terminate or refuse to renew an agreement, with a physician or supplier
that “has been convicted of a felony under Federal or State law for an offense which the
Secretary determines is detrimental to the best interests of the program or program
beneficiaries.” Because Section 1842(h)(8) was already in effect at the time of
Petitioner’s 1998 felony conviction, it has therefore not been applied retroactively. It is
not relevant to Petitioner’s appeal that the Secretary established in 2006 that income tax
evasion is an offense that is detrimental to the best interests of the Medicare program or
program beneficiaries.

' Section 1842(h)(8) of the Act was enacted as part of the Balanced Budget Act of
1997.
7

t has been established that a Medicare provider agreement is subject to change or
modification, and bestows upon a participating physician a privilege, and not a vested or
proprietary right. The law and regulations are clear that CMS may suspend, revoke, or
modify the agreement as is necessary for the benefit of the Medicare program and its
eneficiaries.

n Cervoni v. Sec’y of Health, Educ. and Welfare, 581 F.2d 1010 (1* Cir. 1978), a
physician brought suit seeking judicial review of an administrative determination by the
Secretary of Health, Education and Welfare rejecting his claim that his services as a
ospital-based pathologist should be reimbursed under Part B of the Medicare Act for
physicians’ services, rather than under Part A for hospital services.

n its holding, the U.S. Court of Appeals for the first Circuit held that:

The Medicare Part B program is nothing more than a
governmental insurance program for the aged. As such the
real parties in interest are the beneficiaries; physicians are
parties in interest only as assignees of the beneficiaries.

ae

[P]hysicians do not have a protectable property interest in
their continuing eligibility to bill for reimbursement under
Part B. If services rendered by a physician are disentitled
from Part B eligibility, the physician can either not perform
the services or bill the patient directly.

ae

The mere fact that, at the start of Medicare, Dr. Cervoni was
paid under Part B did not create a valid expectation that he
could continue to be reimbursed under Part B. Since
reimbursement through Part B was a creature of the Medicare
statute and regulations, the regulations and interpretations of
them could be expected to be modified by Congress or by
HEW. As stated by the Supreme Court:

To engraft upon the Social Security system a concept of
“accrued property rights” would deprive it of the flexibility
and boldness in adjustment to ever-changing conditions which
8

it demands. It was doubtless out of an awareness of the need
for such flexibility that Congress included in the original Act,
and has since retained, a clause expressly reserving to it “(t)he
right to alter, amend, or repeal any provision” of the Act.

§ 1104, 49 Stat. 648, 42 U.S.C. § 1304. (citation omitted)
Flemming v. Nestor, 363 U.S. 603, 610-11, 80 S.Ct. 1367,
1372-74, 4 L.Ed.2d 1435 (1960).

Cervoni, 581 F.2d at 1018-19.

It is, therefore, transparent that the interests of participating physicians are not the
overarching concern of the Medicare program and its regulations. The record does not
reflect the particulars of Petitioner’s tax evasion conviction, but he engaged in a financial
crime, and under 42 C.F.R. §§ 424.535(a) and 424.535(a)(3), this is a sufficient basis for
CMS to conclude that such conduct would make him untrustworthy, and would place
Medicare funds at risk. This is particularly disturbing because tax evaders who are
reimbursed by the federal government place an added burden on the average American
taxpayer, who would have to pay more taxes to make up for the shortfall.

In view of the foregoing, I find that the Medicare Carrier properly applied the regulations
to revoke Petitioner’s Medicare billing privileges.

VI. Conclusion

Having determined that, as a matter of law, Petitioner is without a right to the relief he
seeks, I affirm the determination of the Hearing Officer to uphold the revocation by the
Medicare Carrier of Petitioner’s Medicare PIN.

/s/
José A. Anglada
Administrative Law Judge
